 

Exhibit 10.79

﻿

CORNING INCORPORATED
2019 EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS

﻿

﻿

﻿

RESTRICTED STOCK UNIT GRANT NOTICE

﻿

Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the Corning
Incorporated (the “Company”) 2019 Equity Plan for Non-Employee Directors (as
amended from time to time, the “Plan”).

﻿

The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference. 

﻿

Participant:

﻿

Grant Date:  February 5,  2020

﻿

Service Commencement Date:    January 1, 2020

﻿

Number of RSUs:  6,539

﻿

Vesting Commencement Date:  Pursuant to Participant written election,
disbursement in 1 to 10 annual installments to commence in the seventh month
following termination of service as a director.  In the absence of written
election, disbursement will be in one installment.

﻿

Vesting Schedule:  1/12 of the Shares subject to the RSU shall vest at the end
of each full month following the Service Commencement Date, subject to the terms
of the Agreement.

﻿

﻿

IN WITNESS WHEREOF, this Grant Notice has been duly executed by the Company.

﻿

﻿

CORNING INCORPORATED

 

﻿

 

 

﻿

 

 

﻿

 

 

By:

/s/ John P. MacMahon

 

﻿

 

 

Name:

John P. MacMahon

 

Title:

Senior Vice President
Compensation & Benefits

 

﻿

﻿

﻿





 

© 2020 Corning Incorporated. All Rights Reserved.

--------------------------------------------------------------------------------

 

 



RESTRICTED STOCK UNIT AGREEMENT

﻿

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

﻿

ARTICLE I.
GENERAL

﻿

1.1    Award of RSUs and Dividend Equivalents.

﻿

(a)    The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”).  Each RSU represents the
right to receive one Share or, at the option of the Company, an amount of cash,
in either case, as set forth in this Agreement.  Participant will have no right
to the distribution of any Shares or payment of any cash until the time (if
ever) the RSUs have vested.

﻿

(b)    The Company hereby grants to Participant, with respect to each RSU, the
right to receive the equivalent value of any such ordinary cash dividends paid
on a single Share (each “Dividend Equivalent”).

﻿

1.2    Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control, except with respect to the
payment of Dividend Equivalents.

﻿

1.3    Unsecured Promise.  The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.

﻿

﻿

ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT

﻿

2.1    Vesting; Forfeiture.    

﻿

(a)    The RSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. In the event of
Participant’s ceases to be a Director for any reason (a “Termination of
Service”), all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Committee or set forth below. 

﻿

(b)    Notwithstanding any contrary provision of this Agreement, in the event of
a Change of Control, all unvested RSUs will vest in full immediately prior to
the Change of Control.  For purposes of this Agreement, “Change of Control”
shall mean an event that is a “change in control event,” as defined in U.S.
Treasury Regulation Section 1.409A-3(i)(5) and that also falls within one of the
following circumstances. 

﻿

(i)    an offerer (other than the Company) purchases Shares pursuant to a tender
or exchange offer for such shares;

﻿

(ii)    any person (as such term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934, as amended) is or becomes the beneficial owner,
directly or indirectly, of the Company’s securities representing 50% or more of
the combined voting power of the Company’s then outstanding securities;

﻿

(iii)    the membership of the Board changes as the result of a contested
election or elections, such that a majority of the individuals who are directors
at any particular time were initially placed on the Board as a result of such a
contested election or elections occurring within the previous two years;

﻿

(iv)    the consummation of a merger in which the Company is not the surviving
corporation; or

﻿

(v)    a sale or disposition of all or substantially all of the Company’s
assets.

﻿

2.2    Settlement.

﻿

(a)    Participant’s vested RSUs will be distributed in Shares (either in
book-entry form or otherwise) or, at the option of the Company, paid in an
amount of cash as set forth in Section 2.2(b), in either case, on the earliest
to occur of the following dates:

﻿

(i)    the date of the occurrence of a Change of Control; or

﻿

(ii)    subject to Section 2.2(c), in the seventh month following the date of
Participant’s separation from service (as defined in Section 409A)  for any
reason or death; provided, that if Participant has made a distribution election
that applies to amounts allocated to Participant’s Restricted Stock Unit Account
under the Company’s Deferred Compensation Plan for Directors for the same
calendar year in which the Grant Date occurs and the timing of such election
does not cause the RSUs to violate Section 409A of the Code (“Section 409A”),
then such distribution election shall also apply to the RSUs and the Shares (or
cash) distributed from the RSUs shall be made in a lump sum or in installments
as may have been elected by Participant.

﻿

(b)    In the event that the Company elects to make payment of Participant’s
RSUs in cash, the amount of cash payable with respect to each RSU shall be equal
to the closing price of a Share on the New York Stock Exchange (“Fair Market
Value”) on the day immediately preceding the applicable distribution or payment
date set forth in Section 2.2(a).  All distributions made in Shares shall be
made by the Company in the form of whole Shares, and any fractional share shall
be distributed in cash in an amount equal to the value of such fractional share
determined based on the Fair Market Value as of the date immediately preceding
the date of such distribution.

﻿

(c)    Notwithstanding any provisions of this Agreement or the Plan to the
contrary, the time of distribution of the RSUs under this Agreement may not be
changed except as may be permitted by the Committee in accordance with Section
409A of the Code and the applicable Treasury Regulations promulgated thereunder.

﻿

﻿

Article III.
other provisions

﻿

3.1    Adjustments.  Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.

﻿

3.2    Taxes.  Participant acknowledges that Participant is ultimately liable
and responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents.  Neither the Company nor any subsidiary makes any representation or
undertaking regarding the taxes that may arise in connection with the awarding,
vesting or payment of the RSUs or the Dividend Equivalents or the subsequent
sale of Shares. 

﻿

3.3    Notices.  Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files.  By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party.  Any notice will be deemed duly given when actually received, when sent
by email, when sent by certified mail (return receipt requested) and deposited
with postage prepaid in a post office or branch post office regularly maintained
by the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

﻿

3.4    Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

﻿

3.5    Conformity to Securities Laws.  Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all applicable laws and, to the extent applicable laws permit,
will be deemed amended as necessary to conform to applicable laws.

﻿

3.6    Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

﻿

3.7    Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any agreements referenced herein) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

﻿

3.8    Agreement Severable.  In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

﻿

3.9    Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents, and rights no greater than the right to receive cash or the Shares
as a general unsecured creditor with respect to the RSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Agreement.

﻿

3.10    Not a Contract of Employment.  Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any subsidiary or interferes with or restricts in any
way the rights of the Company and its subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause.

﻿

* * * * *



 

© 2020 Corning Incorporated. All Rights Reserved.

--------------------------------------------------------------------------------